In an action to recover damages for personal injuries sustained by a passenger in a truck owned by defendant Kaszubski and driven by defendant Hearty, his employee, the jury rendered a verdict in plaintiff’s favor against both defendants. Defendant Kaszubski appeals from the judgment entered thereon. Judgment unanimously affirmed, with costs. The charge of the court that appellant could be held liable if Hearty, at the time of the accident, was actually engaged in his service, constituted the law of the case. In accordance therewith, the proof was sufficient to warrant a verdict for plaintiff as the jury was warranted additionally in finding that Hearty had permission to take plaintiff as a passenger. Present — Adel, Acting P. J., Wenzel, HaeCrate, Beldock and Hurphy, JJ.